On October 19, 2006, the Defendant was sentenced for Count I: Robbery, a felony, in violation of Section 45-5-40 l(l)(b), MCA, committed to the Department of Corrections to be placed in an appropriate community based program, facility or a State Correctional Institution for custody, care and treatment for the term of Fifteen (15) years with the last Thirteen (13) years suspended to run concurrently to the Sentence received in criminal cause No. DC-05-932; FURTHER ORDERED because Defendant used a weapon while engaged in the commission of the offense of Count I: Robbery, Defendant is sentenced to the term of Two (2) years to the Montana State Prison, this term shall be served consecutively with the term imposed for the commission of the crime of Count I; and other terms and conditions given in the Judgment and Order Suspending Sentence on October 19, 2006.
On January 28, 2013, the sentence was revoked. On June 4, 2013, the Defendant was sentenced for Count I to Department of Corrections for the term of Thirteen (13) years to run consecutively to the Sentence imposed in Yellowstone County criminal cause No. DC-10-550. In all other respects, the previous Orders, conditions and reasons of this Court entered on October 19, 2006, remain unchanged and are recommended; and other terms and conditions given in the Order of Revocation and Imposition of Sentence on June 4, 2013.
On November 8, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Crossroads Correctional Center in Shelby, Montana, and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Rod Souza, Chief Deputy County Attorney, Yellowstone County.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also *113increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 12th day of December, 2013.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.